Citation Nr: 1432530	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-00 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that the issues on appeal originally included entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  Before the matter was certified to the Board, however, in a March 2012 rating decision, the RO granted service connection for anxiety disorder not otherwise specified, claimed as PTSD.  The RO assigned an initial 30 percent disability rating, effective April 23, 2010.  The Board finds that the grant of service connection for anxiety disorder constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for a psychiatric disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran initiated an appeal with the initial rating or effective date assigned.  Thus, those issues are not in appellate status.  Grantham, 114 F. 3d at 1158 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

A hearing loss disability did not manifest during active service, nor was sensorineural hearing loss manifest to a compensable degree within one year of separation from that period of active service, and the most probative evidence indicates that it is not as likely as not that the current bilateral hearing loss is related to his active service or any incident therein, including noise exposure.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  In a December 2008 letter issued prior to the initial decision on his claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim of service connection for hearing loss and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Neither the Veteran nor his representative has argued otherwise.  The Veterans service treatment records (STRs) and service personnel records (SPRs) are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).

The Veteran was also afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c)(4) (2013).  The Board finds that the medical opinion eventually obtained as a result of that examination is adequate.  The opinion was provided by a VA audiologist, a medical professional with the specialized expertise necessary to provide an opinion in this case.  In addition, the examiner's opinion was predicated on a full reading of all available records, including the Veteran's STRs, as well as evidence related to both in-service and post-service noise exposure, including the use of hearing protection.  The examiner also provided a rationale for the opinion rendered with citations to topical medical literature, i.e. the Institute of Medicine's Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006).  The examiner also considered the Veteran's post-employment service and other factors, and supported all opinions provided with a rationale.  For these reasons, the Board concludes that the opinion obtained is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  For the reasons and bases set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Finally, in September 2012 and September 2013, the Board remanded the matter for additional evidentiary development.  Stegall v. West, 11 Vet. App. 268 (1998).  The 2012 remand requested that the examiner supply an addendum that addressed factors other than a lack of hearing loss present at discharge.  The 2013 remand requested that the examiner supply an addendum that addressed long term onset of hearing loss and took into account the Veteran's hearing protection at his post-service employment.  The 2013 addendum opinion satisfies both of these requests.  A review of the record shows that the RO has now substantially complied with all remand instructions.  

Background

The Veteran's SPRs indicate that he was deployed to the Republic of Vietnam during active duty, during which time he served as a bridge construction engineer in the United States Army.  VA records included in the record indicate that his military occupational specialty involved a moderate probability of in-service exposure to acoustic trauma.  The Veteran has further attested that he was exposed to noise from artillery and small arms fire while serving in a combat zone. 

The Veteran's STRs are negative for complaints or findings of hearing loss.  At his January 1968 military separation medical examination, the ears were normal on clinical evaluation.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

In addition, on a report of medical history completed in connection with the examination, the Veteran denied hearing loss and ear trouble.  

In a November 2008 submission, the Veteran reported significant noise exposure during active duty in the course of his duties as a combat engineer.  These duties included engaging in combat and performing demolition work.  He indicated that he had not been provided with proper hearing protection during service.  He also indicated that he had experienced tinnitus since service and believed his current hearing loss was the result of in-service acoustic trauma.  

In a February 2009 VA medical examination repot, the Veteran reported in-service noise exposure from artillery.  With respect to post-service exposure, the Veteran indicated that he had worked in factory maintenance for more than twenty years.  He reported tinnitus for the past forty years.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
60
65
75
LEFT
25
20
55
60
75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  After examining the Veteran and reviewing the claims folder, the examiner diagnosed bilateral high frequency sensorineural hearing loss.  The examiner noted that the Veteran had undergone an audiometric evaluation at the time of his separation physical which indicated that his hearing acuity had been normal at that time.  Thus, he concluded that it is not likely that the current hearing loss is related to his military service.  

In an April 2011 statement, the Veteran's factory coworkers attested to the fact that although the factory was a noisy environment, the use of hearing protection at the workplace was mandatory and strictly enforced.  The Veteran had fully complied with this requirement throughout his employment from 1975 to 1996.

In a November 2012 addendum, the examiner indicated that it was his opinion that it was less likely than not that the current bilateral hearing loss was the result of acoustic trauma in the military.  The examiner explained that the record showed that the Veteran had denied having hearing loss or ear trouble at the time of his service separation physical and that audiometric testing conducted at service separation showed that his hearing acuity was well within normal limits at that time.  The examiner noted that current research did not support the concept of delayed onset of hearing loss due to noise exposure.  He further noted that in the Veteran's case, the first post-service evidence of a hearing loss disability was in 2009, forty years after service separation.  He noted that given the available record, he could not determine without resorting to speculation the specific likelihood that the current bilateral hearing loss was due to post-service occupational noise exposure in the factory.  In that regard, he further explained that other factors could be involved as well, such as other sources of noise exposure, or illness, injury, or the aging process.  

In a November 2013 addendum, the VA audiologist again concluded that it is not as likely as not that the current hearing loss is related to his military service.  The audiologist explained that he had reached that conclusion because the Veteran had undergone an audiometric evaluation at the time of his separation from active service which had demonstrated that his hearing was well within normal limits.  The examiner noted that according to a landmark report from the Institute of Medicine, Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), there was no scientific basis upon which to conclude that a hearing loss appearing many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The examiner noted that the report specifically found that "[t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The examiner explained that this study remained the definitive consensus in this matter.  The examiner further noted that in reaching his decision, he had considered the evidence regarding the Veteran's post-service occupational noise exposure, but as there were no audiometric evaluations available for review from the time the Veteran separated from active service in 1968 and his 2009 VA audiology examination, he could not provide an opinion as to the likelihood that any post-service employment in an industrial factory setting had contributed to his current sensorineural hearing loss.  In that regard, he explained that other factors could be involved, including illness, injury and the ageing process, as well such as other sources of noise exposure.  Regardless, the examiner concluded that it is not as likely as not that the current hearing loss is related to his military service.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for an organic disease of the nervous system, such as sensorineural hearing loss, may be also be established on a presumptive basis.  38 C.F.R. § 3.303(b).  To establish presumptive service connection, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of any Veteran who has engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155 (1993).

In deciding claims, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for bilateral hearing loss, which he argues were incurred in service as a result of noise exposure.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

The Veteran has reported acoustic trauma during active service, including in combat situations.  The Board finds the reports of in-service noise exposure to be credible and consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(b).  Additionally, there is current disability of hearing loss.  

In this case, however, the record shows that the Veteran did not develop a chronic hearing loss disability during active service.  Indeed, hearing acuity was tested at service separation in January 1968, and the results were normal.  Additionally, at that time, the Veteran completed a report of medical history on which he denied hearing loss or ear trouble.  Furthermore, the record contains no indication, nor has the Veteran contended, that sensorineural hearing loss manifested to a compensable degree within one year of separation from active service in January 1968.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Although the most probative evidence establishes that the hearing loss was not present during his period of active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993).  In this case, however, the record preponderates against finding that the Veteran's current hearing loss is causally related to his active service.

As set forth above, a VA audiologist has repeatedly concluded that, given the evidence of record, the current hearing loss is less likely as not related to active service, including in-service noise exposure.  The Board finds that the examiner's opinion, with subsequent addenda, is persuasive and assigns it probative weight.  The opinion was rendered by an audiologist, a medical professional with the specialized knowledge particularly probative to the matter at issue in this case.  Moreover, the examiner based his opinion on a review of the claims folder and noise exposure history and provided an explanation for his conclusion, with citations to the relevant evidence of record and the applicable medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with such evidence, particularly with STRs noting normal hearing acuity at separation.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Because he is a layperson and the etiology of hearing loss, as opposed to the symptoms and/or date of onset of hearing difficulty is not capable of lay observation, the Veteran's assertion that he has hearing loss which is etiologically related to in-service noise exposure does not outweigh the findings of the VA audiologist.  Additionally, there is no other competent evidence of record contradicting the audiologist's conclusion or otherwise suggesting a link between current hearing loss and active service.  

In summary, the Board finds that the most probative evidence shows that current hearing loss did not manifest during active service and that sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.  The Board also concludes that the most probative evidence shows that the current hearing loss is not as likely as not causally related to his active service or any incident therein, including noise exposure.  For these reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


